DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on December 13, 2021 and is acknowledged and the abstract is entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2018/021917, filed on 06/07/2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-22 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Suzuki et al. US. Publication (2019/0176204) hereinafter Suzuki in view of Hayashi et al. US. Patent (10,940,518) hereinafter Hayashi.
Regarding claim 11, (Currently Amended)
Suzuki discloses a press-formed article manufacturing method of manufacturing a press-formed article (press component element 10), using a first pressing apparatus (30 of fig.6-7 or 32,34), a second pressing apparatus (60 or 90 of fig.1-2 for deformation operation), and a third pressing apparatus (60 or 80 of fig.1-3b for pressing operation. In addition, multiple presses are recited in Para.[0253]-[0285]), 
the first pressing apparatus (30 of fig.6-7 or 32,34) being configured to include a first die (32), and a first punch (34) that is disposed to face the first die (32) and includes a pair of first punch shoulder portions (see fig.34),

    PNG
    media_image1.png
    468
    392
    media_image1.png
    Greyscale

the second pressing apparatus (60 of fig.1-2) being configured to include a second die (62 of fig.1) including a die pad (64 of fig.1), and a second punch (66 of fig.1) that is disposed to face the second die (see fig.1), has a convex portion (68A) having a width equal to or less than a spacing between the first punch shoulder portions at a top portion thereof, and includes a pair of second punch shoulder portions (66H) having a spacing wider than the spacing between the first punch shoulder portions (see fig.1 and 34), 
the third pressing operation (60 of fig.3) being configured to include a third die (62 of fig.3) having a width of a die hole equal to a width of a die hole of the second die, and a third punch (66 of fig.3) including a pair of third punch shoulder portions (66H of fig.3) having a spacing equal to the spacing between the second punch shoulder portions (the apparatus of fig.1-3 are the same), and 
the press-formed article (see fig.4) having a top plate (10A), a pair of ridge portions (10D) located on both sides of the top plate in a width direction (W), and a pair of 
the press-formed article manufacturing method comprising: 
a first step of pressing a blank (50) with the first pressing apparatus (30) to form a first intermediate formed article (20) having a pair of bent portions (20F) that is bent to one side in the plate thickness direction (see fig.5 and 32A-B) and having a spacing between the bent portions that is narrower than a width of the top plate and equal to or more than a width of the top portion of the convex portion (see fig.5 and 32A-B); 
a second step of moving the second die (62 of fig.1) to the second punch side relative to the die pad (64 of fig.1) and the second punch (66 of fig.1) and forming a second intermediate formed article (20 of fig.2B and 8), having the standing wall formed therein, with the second die (62 of fig.1) and the second punch (66 of fig.1), in a state where a portion between the bent portions (20F) is sandwiched between the die pad (64 of fig.2B) protruding from the second die to the second punch side, and the convex portion (20A), with one side of the first intermediate formed article in the plate thickness direction as the convex portion side of the second pressing apparatus (see fig.2,5 and 32); and 
a third step of pressing the second intermediate formed article (20 of fig.2b) with the third die (62 of fig.3) and the third punch (66 of fig.2) of the third pressing operation (60 of fig.3) to form the press-formed article (10, see fig 4) in which the pair of bent portions are bent and stretched (see fig 3A, 4-5).
Suzuki does not disclose three pressing apparatus.

Hayashi, in a similar art, teaches a press line (fig.2-7) having a first, second and third apparatuses (see fig.2-7). Hayashi teaches the three pressing apparatus to be able to press and bend the material while reducing the tensile stress (col.1 lines 38-40).
It would have been obvious to the skilled artisan before the effective filing date to have to the press line of Suzuki, the use of three different apparatuses for each operation as taught by Hayashi, to be able to press and bend the material while reducing the tensile stress (col.1 lines 38-40).
Regarding claim 12, (Currently Amended)
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 11.
Suzuki discloses wherein the third pressing apparatus (60 or 80) includes punch-side inclined surfaces (66A), and the punch-side inclined surfaces (66A, see fig.3A), which are recessed as being closer to a central side of the third punch (66) in the width direction from the third punch shoulder portions (66H of fig.3), are formed at a top portion of the third punch (66, see fig.3A), and 
wherein die-side inclined surfaces (64A, see fig.3A) corresponding to the punch-side inclined surfaces (66A, see fig.3A) are formed at a die bottom of the third die (62, see fig.3A) that faces the top portion of the third punch (66, see fig.3A).
Regarding claim 13, (Currently Amended)
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 11.
Suzuki discloses wherein the third pressing apparatus (60 or 80) includes punch-side inclined surfaces (66A), and the punch-side inclined surfaces (66A, see fig.3A), which 
wherein a die bottom of the third die (62 of fig.3A) is configured to include a die pad (64 of fig.3), and die-pad-side inclined surfaces (64A, see fig.3A) corresponding to the punch-side inclined surfaces (66A, see fig.3A) are formed on a facing surface of the die pad (64, see fig.3A) of the third die (62, see fig.3A) that faces the top portion of the third punch (66, see fig.3A).
Regarding claim 14,
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 12.
Suzuki discloses wherein a spacing between end portions of the two punch-side inclined surfaces (66A, see fig.3A) on the central side of the third punch (66) in the width direction and a spacing between the pair of the bent portions (20F) of the second intermediate formed article (20) are equal to each other (see fig.3A).
Regarding claim 15,
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 13.
Suzuki discloses wherein a spacing between end portions of the two punch-side inclined surfaces (66A, see fig.3A) on the central side of the third punch (66) in the width direction and a spacing between the pair of the bent portions (20F) of the second intermediate formed article (20) are equal to each other (see fig.3A).
Regarding claim 16,
Suzuki discloses
a press line (fig.1-7) comprising: 

a second pressing apparatus (60 or 90 of fig.1-2 for deformation operation) including a second punch (66 of fig.1) including a top portion (see element 68) that crosses a press direction (see fig.1), a convex portion (68A) that is disposed at the top portion and has a width equal to or less than a spacing between the first punch shoulder portions (see fig.1 and 34), 
a pair of second punch shoulder portions (66H) provided on both sides of the top portion, and punch wall surfaces (66G) that extend from the respective second punch shoulder portions (66H), 
a second die (62 of fig.1) including a die hole (space occupied by element 72 in fig.1) having a die hole wall surface (62H) corresponding to the punch wall surface (66H, see fig.), and 
a die pad (64 of fig.1) that has a convex-portion facing surface (64A-B) facing the convex portion (68A), is disposed in the die hole, and is movable in a press direction (see element 64in fig.1-3); and 
Suzuki discloses the second pressing apparatus (60 or 90 of fig.1-2 for deformation operation) capable of a pressing operation of the third pressing apparatus (60 or 80 of fig.1-3b for pressing operation. In addition multiple presses are recited in Para.[0253]-[0285]) including a die and punch with a pair of third punch shoulder portions configured with equal die hole’s width and a spacing equal shoulder (see fig.3, same apparatus 
Suzuki and Hayashi disclose both art in the same field of endeavor (i.e. metal deforming).
Hayashi, in a similar art, teaches a press line (fig.2-7) having a first, second and third apparatuses (see fig.2-7). Hayashi teaches the three pressing apparatus to be able to press and bend the material while reducing the tensile stress (col.1 lines 38-40).
It would have been obvious to the skilled artisan before the effective filing date to have to the press line of Suzuki, the use of three different apparatuses for each operation as taught by Hayashi, to be able to press and bend the material while reducing the tensile stress (col.1 lines 38-40).
Regarding claim 17, (Currently Amended)
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 16.
Suzuki discloses wherein the third pressing apparatus (60 or 80) includes punch-side inclined surfaces (66A), and the punch-side inclined surfaces (66A, see fig.3A), which are recessed as being closer to a central side of the third punch (66) in the width direction from the third punch shoulder portions (66H of fig.3), are formed at a top portion of the third punch (66, see fig.3A), and 
wherein die-side inclined surfaces (64A, see fig.3A) corresponding to the punch-side inclined surfaces (66A, see fig.3A) are formed at a die bottom of the third die (62, see fig.3A) that faces the top portion of the third punch (66, see fig.3A).
Regarding claim 18, (Currently Amended)
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 16.

wherein a die bottom of the third die (62 of fig.3A) is configured to include a die pad (64 of fig.3), and die-pad-side inclined surfaces (64A, see fig.3A) corresponding to the punch-side inclined surfaces (66A, see fig.3A) are formed on a facing surface of the die pad (64, see fig.3A) of the third die (62, see fig.3A) that faces the top portion of the third punch (66, see fig.3A).
Regarding claim 19,
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 17.
Suzuki discloses wherein a spacing between end portions of the two punch-side inclined surfaces (66A, see fig.3A) on the central side of the third punch (66) in the width direction and a spacing between the pair of the bent portions (20F) of the second intermediate formed article (20) are equal to each other (see fig.3A).
Regarding claim 20,
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 18.
Suzuki discloses wherein a spacing between end portions of the two punch-side inclined surfaces (66A, see fig.3A) on the central side of the third punch (66) in the width direction and a spacing between the pair of the bent portions (20F) of the second intermediate formed article (20) are equal to each other (see fig.3A).
Regarding claim 21,

Suzuki discloses wherein the second punch (66) includes a split die (68) that constitutes the convex portion (see fig.2A), and a second punch body (structure marked as 66) that constitutes a portion other than the convex portion (see fig.2A).
Regarding claim 22,
The prior art Suzuki as modified by Hayashi, discloses all limitations in claim 21.
Suzuki discloses wherein a spacer (74) is provided between the split die (68) and the second punch body (structure marked as 66) in a press direction (see fig.2A).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 12/13/2021 about the objection and the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and the 35 U.S.C. 112 rejections are withdrawn.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
With respect to claims 11 and 16, as stated in Applicant argument of pages 3-7, Applicant stated there is no motivation to combined the references Suzuki and Hayashi and Applicant also stated that Examiner’s statements amount to an improper "obvious to try" rationale, where the prior art gave no teaching of the functions and effects of the second and third pressing apparatus and can exercise unexpected results described above in accordance with the distinguishing Features (A) to (D) and Features (A') and (B') described above. 

Both references (i.e. reference Suzuki and reference Hayashi) are drawn to manufacturing method of preforming articles (plate-like member) and reference Suzuki discloses three steps of manufacturing a preforming articles (plate-like member) as recited in the claims with two different apparatus/presses, the reference does not disclose performing the step with three different apparatus and to cure this deficiency, Examiner relies on the secondary reference. Hayashi which teaches three steps of manufacturing a preforming articles (plate-like member) with three different apparatus/presses (100’s, 200’s and 300’)
and since both references are analogous (i.e. metal deforming field) with the similar problem of manufacturing method of preforming articles, it would have been obvious for one skilled artisan to combine the two references and having three different apparatus/presses instead of two, to press and bend the preforming articles while reducing the tensile stress and having a better finishing article.
The reference Suzuki discloses the method and the finishing product as claimed. Both references figures show in details the steps of operations, with the second references using three different presses/ apparatus (fig.2-3 (100/first apparatus), 4-5 (200/second apparatus) and 6-7(300/third apparatus)). 
The references in combination discloses the method and steps and are capable of performed as claimed.

Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


January 10, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753